272 S.W.3d 301 (2008)
Melody DAVIS, Respondent,
v.
EXCELSIOR SPRINGS MEDICAL CENTER, Appellant.
No. WD 69333.
Missouri Court of Appeals, Western District.
October 7, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 25, 2008.
Application for Transfer Denied January 27, 2009.
Lloyd J. Bandy, Jr., Kansas City, MO, for appellant.
*302 Kevin Arthur Graham, Liberty, MO., for respondent.
Before JOSEPH M. ELLIS, P.J., RONALD R. HOLLIGER and JOSEPH P. DANDURAND, JJ.

ORDER
PER CURIAM.
Excelsior Springs Medical Center appeals from the judgment of the Circuit Court of Clay County denying the Hospital's motion to set aside a default judgment. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).